DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 22-23, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is a “use” claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is a “use” claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al (US 5,034,450) in view of Schlosser et al (US 6,255,371).
	Regarding clams 1, 3 and 6-12, Betz teaches a polyamide composition which comprises:
40 to 99.5 % by weight of a polyamide (component A) (Abstract)
0.5 to 15 % by weight of a thermoplastic polyester elastomer (component C) (Abstract)
0 to 50 % by weight of a filler (component F) (Abstract) such as glass fibers or mineral fillers (col. 6, lines 30-40).
It is noted that the recited components D, G, H and I are not mandatorily present. Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of the dialkylphosphinic salt (component B) and the melamine (component E).
	Schlosser teaches a flame-retardant composition for use in polymeric blends (Abstract).  The flame-retardant composition contains
1 to 30 % by weight (col. 3, lines 15-25) of the dialkylphosphinic salt (component B) (Abstract)
1 to 30 % by weight (col. 3, lines 15-25) of a condensation product of melamine with phosphoric acid such as melamine polyphosphate (component E) (Abstract)
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the flame-retardant combination as taught by Schlosser as the additives of Betz.  One would have been motivated to do so in order to receive the expected benefit of providing excellent flame retardancy (Schlosser, col. 1, lines 40-45).

	Regarding claim 2, Betz teaches that the composition contains polyamide 66 (col. 3, lines 1-10).
	Regarding claim 4-5, Betz teaches that the polyester elastomers are polyalkylene terephthalate such as polybutylene terephthalate (Component B).
	Regarding claim 20, Betz teaches that the composition further comprises additives such as antioxidants, colorants, nucleating agents, etc. (col. 5, lines 60 – col. 6, line 5).
	Regarding claims 22-23, Betz teaches a shaped article (col. 6, lines 60-65) for use in essential components (col. 1, lines 1-20) and suggests that electrical components (other products) are considered essential components (col. 2, line 10).
	Regarding claim 24, Betz teaches a three-dimensional article comprising the flame retardant composition of claim 1 wherein the article is an injection molding, or extrudate or extrusion compound (col. 6, lines 60-65).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al (US 5,034,450) in view of Schlosser et al (US 6,255,371) and Krause et al (US 2013/0190432).
The discussion regarding Betz and Schlosser in paragraph 6 above is incorporated here by reference.

Regarding claim 13, please refer to the above rejections set forth for components A, B, C, E and F. 
Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of component D) the salt of phosphorous acid, component H) the phosphite or phosphonite and component I0 the ester or salt of long-chain aliphatic carboxylic acids.
	Krause teaches a flame-retardant mixture which is present in a polymer composition in an amount from 2 to 50 % by weight ([0178]).  Krause teaches that the flame-retardant mixture is 
20 to 99 % by weight of dialkylphosphinic salt (component A) ([0013])
1 to 80 % by weight of salt of phosphorous acid (component D) ([0021])
0 to 3 % by weight of a phosphonite and/or phosphite (component H) ([0027])
0 to 3 % by weight of an ester and/or salt of long chain aliphatic carboxylic acids (component I) ([0027])
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the components D, H and I of Krause as additives of Betz.  One would have been motivated to do so in order to receive the expected benefit of having good flame retardancy with good properties (Krause, [0011])
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al (US 5,034,450) in view of Schlosser et al (US 6,255,371), Krause et al (US 2013/0190432) and Adur et al (US 2015/0126652).
The discussion regarding Betz, Schlosser and Krause in paragraph 7 above is incorporated here by reference.
Regarding claim 14-17, please refer to the above rejections for components A, B, C, D, E, F, H and I.  Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of component G) the compatibilizer.
Adur teaches a polyamide composition which comprises 0.5 to 10 % by weight of a masterbatch ([0079]).  The masterbatch contains polyamide and an olefin-maleic anhydride polymer in the amount from 5 to 50% by weight ([0046]) and, therefore, the amount of olefin-maleic anhydride in the final polyamide composition can be calculated to range from 0.025 to 5 % by weight.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the olefin-maleic anhydride polymer of Adur as an additive of Betz.  One would have been motivated to do so in order to receive the expected benefit of behaving like a chain extender during extrusion (Adur, [0006]).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al (US 5,034,450) in view of Schlosser et al (US 6,255,371) and Bauer et al (US 2006/0074157).  
The discussion regarding Betz and Schlosser in paragraph 6 above is incorporated here by reference.
Regarding claim 18, Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of telomers.
Bauer teaches a flame-retardant composition which comprises a dialkylphosphinic salt and telomers which are ethylbutylphosphinc salts, etc. ([0010]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the flame-retardant system of Betz have the telomers as taught by Bauer.  One would have been motivated to do so in order to receive the expected benefit of causing a low level of degradation (Bauer, [0004]).
Regarding claim 19, Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of zinc oxide, zinc borate or zinc stannate.
Bauer teaches a flame-retardant composition which comprises a dialkylphosphinic salt and the recited zinc compounds ([0096]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the flame-retardant system of Betz have the zinc compounds as taught by Bauer.  One would have been motivated to do so because they are standard additives in flame retardant systems.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al (US 5,034,450) in view of Schlosser et al (US 6,255,371) and Weil et al (US 5,071,894).  
The discussion regarding Betz and Schlosser in paragraph 6 above is incorporated here by reference.
Regarding claim 21, Betz teaches that other additives can be added to the composition (col. 5, line 60 – col. 6, line 5), however fails to teach the presence of an iron containing substance.
Weil teaches a flame-retardant polyamide composition (Abstract) which comprises an iron compound (Abstract) in an amount ranging from 0.2 to 40 wt. % (col. 3, lines 45-60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the iron compound of Weil as an additive of Betz.  One would have been motivated to do so in order to receive the benefit of conferring flame-retardant properties to the compound (Weil, col. 3, lines 45-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764